Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
The following is a Final Office Action. 

In response to Examiner's communication of 5/17/2021, Applicant, on 8/17/2021, amended Claims 1, 10, 11, 20.

Claims 1-20 are now pending in this application and have been rejected below. 	


Response to Amendment
Applicant's amendments to claims 1, 10, 11, 20 are sufficient to overcome the 35 USC 101 rejections set forth in the previous action. In particular, Applicant’s amendments integrates the abstract idea as identified in Step2A Prong1 in the previous action into a practical application under Step2A Prong2. The 35 USC 101 rejections set forth in the previous action are hereby withdrawn. 

Applicant's amendments to claims 1, 10, 11, 20 are not sufficient to overcome the prior art rejections set forth in the previous action. 



Response to Arguments - Prior Art
Applicant’s arguments with respect to the prior art rejections have been fully considered, but they are not persuasive. However, Applicant’s arguments are moot in light of new grounds of rejection necessitated by Applicant’s amendments. 

Examiner recommends Applicant to schedule an interview with the Examiner to expedite prosecution of the present application. 









Claim Rejections – 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102 as being unpatentable by US Patent Publication to US20200039668A1 to Que et al., (hereinafter referred to as “Que”) in view of US Patent Publication to US20020123944A1 to Williams et al., (hereinafter referred to as “Williams”) in view of US Patent Publication to US20140297553A1 to Benda et al., (hereinafter referred to as “Benda”)
 

As per Claim 1, Que teaches: A method for loading pallets on a vehicle, the method comprising: 
receiving pallet information for a shipment, the pallet information describing pallets to be included in the shipment, each pallet being associated with one or more pallet characteristics; (in at least [0039] In step 204, the system obtains characteristics of a plurality of boxes to be packed into one or more of the set of containers. While the present disclosure relates to boxes, it will be understood that the disclosed system and method may be used for pallets, bundles, drums, and other types of packages used for shipping. )
for each pallet to be included in the shipment, assigning the pallet to a respective group based on its pallet characteristics, each group including pallets having substantially similar characteristics, wherein a number of groups is more than one and fewer than a number of pallets to be included in the shipment; (in at least [0039] the system obtains characteristics of a plurality of boxes to be packed into one or more of the set of containers. While the present disclosure relates to boxes, it will be understood that the disclosed system and method may be used for pallets, bundles, drums, and other types of packages used for shipping. The disclosed system and method may be used for shipments comprising a mixture of different package types. [0040] the obtained characteristics of the boxes include dimensions of each box, weight of each box, limitations on number of such boxes that may be stacked, limitations on orientation (rotation) of each box when packed, and stability limitations (if any) on each box. Where all the boxes being packed are identical, the system may obtain a single set of characteristics applicable to all boxes in the plurality of boxes. [0043] the plurality of boxes are loaded into their assigned containers in the subset of containers, according to the optimized assignment of LDs to containers. For each container in the subset, an ordered list of box loading instructions is generated. The list is ordered from a first box to be loaded into the container to a last box to be loaded into the container.)
receiving vehicle constraint information for the vehicle, the vehicle constraint information describing rules for loading pallets on the vehicle; (in at least [0037] In step 202 a system according to the disclosure obtains characteristics for a set of containers that have substantially equal dimensions. ‘Substantially equal dimensions’ as used herein means dimensions that are equal to within manufacturing tolerances or other tolerances used in the transportation industry.)
determining, by a warehouse management system, candidate solutions for loading the pallets on the vehicle, the candidate solutions being a subset of all possible solutions for loading the pallets on the vehicle, each candidate solution (i) satisfying the rules for loading pallets on the vehicle, and (ii) defining, for each pallet to be included in the shipment, a respective position and orientation of the pallet on the vehicle; (in at least [0041] In step 206, the system creates a set of layer descriptors (LDs), as will be explained in more detail with reference to FIG. 2B. Each LD describes a layer of boxes to be packed into a container and includes a layer thickness, identifiers of one or more boxes assigned to the layer, and a location and orientation of the one or more boxes assigned to the layer [0043] the plurality of boxes are loaded into their assigned containers in the subset of containers, according to the optimized assignment of LDs to containers. For each container in the subset, an ordered list of box loading instructions is generated. The list is ordered from a first box to be loaded into the container to a last box to be loaded into the container. The list is generated based on the location of each box's layer within the container and the location and orientation of the box within its layer's optimized single-layer arrangement. [0049] In step 222, the system creates a set of candidate layer thicknesses (CLTs) having differing thicknesses. One CLT has a thickness based on the largest dimension (height, width, or depth) of any box in the set of unassigned boxes. [0052] FIG. 4 depicts a sample arrangement 400 of boxes 401-407 within a layer. Boxes 401 and 403 do not extend the full height of the layer, leaving empty space 410. Similarly, boxes 403-406 do not extend the full width of the container, leaving empty space 412...the arrangement 400 may be the arrangement having the greatest packing efficiency and may be the optimized SLA for the current CLT. [0058] FIG. 5 depicts stages in a method according to the disclosure of assigning layers to containers. [0059] Six containers 502 have been allocated to the shipping of a plurality of boxes. [0061] a further practical constraint may be applied, resulting in a rearrangement of LDs within one or more containers 502 to generate packing solution 542. In this example, the practical constraint is ensuring that the center of gravity of packed boxes is close to the center of a container   )
evaluating, by the warehouse management system, at least some of the candidate solutions; (in at least [0053] Any optimized SLA for a CLT may be required to satisfy one or more basic constraints. In one example of a basic constraint, edges of the boxes must be perpendicular or parallel to edges of a container. In another example, boxes may not interpenetrate other boxes to occupy the same space in the CLT. In another example, boxes may not extend outside any side of the CLT. [0054] Any optimized SLA for a CLT may also be required to satisfy one or more practical constraints. In one example, some boxes may not be rotated into certain orientations (e.g., laid on a side or turned upside down) either during packing or as finally packed.)
based on the evaluating, selecting one of the candidate solutions; and (in at least [0056] If step 228 discovers that no CLTs remain in the set of CLTs, then optimized SLAs have been created for each CLT. In step 230, the CLT having a highest packing efficiency (that is, having an associated SLA with the highest packing efficiency) is selected.)
loading the vehicle, wherein loading the vehicle comprises: (in at least [0068] in step 614, the boxes are loaded into the containers according to the selected packing solution, as described for step 210 of FIG. 2A.)
retrieving, ..., (i) a first pallet to be loaded on the vehicle in a first slot, according to the selected candidate solution, and (ii) a second pallet to be loaded on the vehicle in a second, different slot, according to the selected candidate solution; (in at least in FIG. 5, the method 200 is creating LDs in a packing direction from the closed end of a container to the open end. As such, all LDs created by the method 200 have a cross-section of the height and width of a container and whose thickness extends along the length of the container. As will be described in more detail with reference to FIG. 6, the method 200 may be used to create LDs in other packing directions within the container.)
...; 
determining, ... and based on the selected candidate solution, ..., according to the selected candidate solution; (in at least [0041] the system creates a set of layer descriptors (LDs), as will be explained in more detail with reference to FIG. 2B. Each LD describes a layer of boxes to be packed into a container and includes a layer thickness, identifiers of one or more boxes assigned to the layer, and a location and orientation of the one or more boxes assigned to the layer. Each box in the plurality of boxes is assigned to a single LD and the set of LDs includes all boxes in the plurality of boxes. [0042] determines an optimized assignment of the LDs to a subset of the set of containers. The assignment is optimized because it attempts to minimize the number of containers used to ship the boxes. Thus, the subset may be smaller than the set of containers. Each LD in the set of LDs is assigned to a single container and all the LDs in the set of LDs have been assigned to the subset of containers.)
determining that the second pallet is assigned to a same group as the first pallet; (in at least [0041] Each LD describes a layer of boxes to be packed into a container and includes a layer thickness, identifiers of one or more boxes assigned to the layer, and a location and orientation of the one or more boxes assigned to the layer. Each box in the plurality of boxes is assigned to a single LD and the set of LDs includes all boxes in the plurality of boxes.)
and loading the second pallet on the vehicle in the first slot.  (in at least [0043] the plurality of boxes are loaded into their assigned containers in the subset of containers, according to the optimized assignment of LDs to containers. For each container in the subset, an ordered list of box loading instructions is generated. The list is ordered from a first box to be loaded into the container to a last box to be loaded into the container. The list is generated based on the location of each box's layer within the container and the location and orientation of the box within its layer's optimized single-layer arrangement.)

Although implied, Que does not expressly disclose the following limitations, which however, are taught by Williams,

retrieving, by an automated storage and retrieval system ...; (in at least [0057] As with parcel orders, when an LTL order is released, if any products for that order are stored in ASRS 62, manufacturing control system 400 will preferably automatically discharge those products from ASRS 62 (e.g., by sending directions to ASRS system 420, via controls director 470, to move the products from internal storage to distribution conveyor 78). After the order is released, shipping labels are also applied to the ordered products. [0058] for both parcel shipments and LTL shipments, products from ASRS 62, products coming directly from the external product docks, and products coming directly from assembly unit 42 are all transported through labeling stations for products 65 on the way to LTL unit 64 or parcel unit 66. )
receiving data from a pallet identification device that indicates that the second pallet has arrived at the vehicle; (in at least [0064] the loaded pallet may then be wrapped and then staged for retrieval by a forklift (block 726). When a forklift operator sees the staged pallet, the operator preferably utilizes a pallet scanner 109 to scan a shipping label or tracking label barcode (block 728) and, in response, manufacturing control system 400 may update status data and print a pallet label on printer 101 for the forklift operator to apply to the pallet to uniquely identify that pallet (block 730). The process of loading or building that particular pallet then ends (block 732). [0074] carriers typically require the shipper to utilize a tendering process in which all pallets for a shipment are staged together for inspection in the same area and at the same time. Many prior art processes require the carrier to verify a total box count for the entire shipment before any of the pallets are moved into the vehicle [0077] As items arrive at the selected parcel dock 660, they are tendered to a carrier representative (e.g., the truck driver) (block 854). The carrier representative may then utilize parcel scanner 664 to scan the shipping label on each tendered item (block 856) to signify acceptance of the tendered items. In response, manufacturing control system 400 preferably modifies status data for the scanned items (e.g., within order-management subsystem 440 and/or speedway subsystem 460) to show the scanned items as having been accepted by the carrier (block 858) and updates display 662 to show the items as accepted (for example, by changing the display intensity for those items, relative to listed items that have not been accepted and/or adding tallies to rows for the accepted items) (block 860))
determining, based on the data from the pallet identification device and based on the selected candidate solution, that ..., according to the selected candidate solution; (in at least [0071]  inspect pallet 108 (block 818). Upon determining that the actual box count matches the displayed box count, the carrier representative preferably scans the pallet label utilizing a tender scanner 114 provided within LTL unit 102 specifically for that purpose (page connector A to block 820). Manufacturing control system 400 preferably interprets the scan as acceptance of the pallet, updates one or more databases accordingly (block 822), and modifies display 115 to show that pallet 108 has been accepted (block 824). For example, if the pallet identifier and box count are displayed in a row in a table, the VBOL system may increment a tally column for that row and/or may highlight or shadow-out that row. Pallet 108 is then moved into carrier vehicle 104 (block 826), thereby freeing pallet-staging area 110 to accommodate the next pallet to be tendered. [0072] If the load is not complete, the preceding steps may be repeated upon the arrival of another pallet)

At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Que by, …determining that the requested items are a less-than-trailer-load (LTL) shipment. In response to determining that the distribution facility contains the requested items, a determination may be made as to whether sufficient pallet-build squares are available in the distribution facility to accommodate the requested items. In response to determining that sufficient pallet-build squares are available, the requested items may be automatically transported to an LTL dock in the distribution facility via one or more of the available pallet-build squares...if any products for that order are stored in ASRS 62, manufacturing control system 400 will preferably automatically discharge those products from ASRS 62 (e.g., by sending directions to ASRS system 420, via controls director 470, to move the products from internal storage to distribution conveyor 78). After the order is released, shipping labels are also applied to the ordered products...the loaded pallet may then be wrapped and then staged for retrieval by a forklift (block 726). When a forklift operator sees the staged pallet, the operator preferably utilizes a pallet scanner 109 to scan a shipping label or tracking label barcode (block 728) and, in response, manufacturing control system 400 may update status data and print a pallet label on printer 101 for the forklift operator to apply to the pallet to uniquely identify that pallet (block 730). The process of loading or building that particular pallet then ends (block 732)...As items arrive at the selected parcel dock 660, they are tendered to a carrier representative (e.g., the truck driver) (block 854). The carrier representative may then utilize parcel scanner 664 to scan the shipping label on each tendered item (block 856) to signify acceptance of the tendered items. In response, manufacturing control system 400 preferably modifies status data for the scanned items (e.g., within order-management subsystem 440 and/or speedway subsystem 460) to show the scanned items as having been accepted by the carrier (block 858) and updates display 662 to show the items as accepted (for example, by changing the display intensity for those items, relative to listed items that have not been accepted and/or adding tallies to rows for the accepted items) (block 860)...inspect pallet 108 (block 818). Upon determining that the actual box count matches the displayed box count, the carrier representative preferably scans the pallet label utilizing a tender scanner 114 provided within LTL unit 102 specifically for that purpose (page connector A to block 820). Manufacturing control system 400 preferably interprets the scan as acceptance of the pallet, updates one or more databases accordingly (block 822), and modifies display 115 to show that pallet 108 has been accepted (block 824). For example, if the pallet identifier and box count are displayed in a row in a table, the VBOL system may increment a tally column for that row and/or may highlight or shadow-out that row. Pallet 108 is then moved into carrier vehicle 104 (block 826), thereby freeing pallet-staging area 110 to accommodate the next pallet to be tendered...If the load is not complete, the preceding steps may be repeated upon the arrival of another pallet..., as taught by Williams, with a reasonable expectation of success if arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make this modification to the teachings of Que with the motivation of, …provide for the automatic release of LTL orders result in more rapid shipment of orders, which reduces the average amount of inventory carried in the manufacturing facility...Less space is therefore required to accommodate inventory...tendering shipments to carriers, quality and reliability are improved, in that shipments are more likely to contain all of the ordered items and nothing but the ordered items...allowing the shipper to reduce drastically the floor space required to stage tendered pallets..., as recited in Williams.

Although implied, Que in view of Williams does not expressly disclose the following limitations, which however, are taught by Benda,

... the second pallet has arrived at the vehicle out of sequence, ...; (in at least [0049] filling a vehicle can be done iteratively (while the vehicle is being loaded), or can be filled in advance by manipulating the order sequence of order generation and/or vehicle optimization, before the goods are finally ordered. [0059] the merchandise from the manufacturer may arrive at a cross-dock 18 and its merchandise may commingle with merchandise from other manufacturers. The cross-dock permits loading of similarly destined merchandise for shipment to the same distributor or to the same customer. It should be noted that the system does not just monitor truckload capacity. Rather, it arranges for truckload capacity sufficient to transport the required product. [0060] arranging orders in such a way that more merchandise is filled or loaded into the truck, commingling the merchandise with other party's merchandise, loading similarly destined merchandise onto the same truck, adding more merchandise if the truck is not full/loaded, and then sending this truck along to a destination, such as another distributor or a customer. The optimization model can take into account the relative schedules of shipments in advance to coordinate arrivals at the cross-dock and outgoing shipments from the cross-dock. [0061] newly arrived merchandise may be commingled with merchandise that have been earlier inventoried at the cross-dock or distributor. Merchandise of a similar destination are then placed on the outgoing truck. Any empty capacity can then be filled up with older or lower priority merchandise from the cross-dock or distributor.)

At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Que in view of Williams by, …filling a vehicle can be done iteratively (while the vehicle is being loaded), or can be filled in advance by manipulating the order sequence of order generation and/or vehicle optimization, before the goods are finally ordered. [0059] the merchandise from the manufacturer may arrive at a cross-dock 18 and its merchandise may commingle with merchandise from other manufacturers. The cross-dock permits loading of similarly destined merchandise for shipment to the same distributor or to the same customer. It should be noted that the system does not just monitor truckload capacity. Rather, it arranges for truckload capacity sufficient to transport the required product....arranging orders in such a way that more merchandise is filled or loaded into the truck, commingling the merchandise with other party's merchandise, loading similarly destined merchandise onto the same truck, adding more merchandise if the truck is not full/loaded, and then sending this truck along to a destination, such as another distributor or a customer. The optimization model can take into account the relative schedules of shipments in advance to coordinate arrivals at the cross-dock and outgoing shipments from the cross-dock...newly arrived merchandise may be commingled with merchandise that have been earlier inventoried at the cross-dock or distributor. Merchandise of a similar destination are then placed on the outgoing truck. Any empty capacity can then be filled up with older or lower priority merchandise from the cross-dock or distributor..., as taught by Benda, with a reasonable , …many trucks (and, by extension, other freight transport modalities such as containers, trains, barges, ships and airplanes) carry less than a full load. Since the cost of operating a truck is largely unaffected by the size of its load, this unused capacity represents a substantial economic inefficiency... reduction in order processing time, which produces several beneficial effects. Fill rates from the manufacturer are improved. The level of service increases, since the system can be more responsive to changes in demand. Inventory levels decrease. Additionally, planning and ordering costs are passed back to the supplier, and are therefore eliminated. Finally, since the manufacturer bears responsibility for fulfillment, it is more focused than ever on customer satisfaction... to optimize the use of logistics assets in a new and economically useful way...reduces logistics costs and maintains the inventory within the amount of product required to be maintained according to an algorithm employing one or more metrics and the data....reduces logistics costs and that results in shipment of merchandise within the limits of merchandise required to be maintained for the first inventory and within the limits of merchandise required to be maintained for the second inventory according to an algorithm employing at least the one or more first metrics, the one or more second metrics, the first data and the second data....purpose of the central facility or cross-dock is to maximize transport vehicle capacity... Since full or substantially full truckloads are sent from the manufacturer to the customer, significant savings are achieved and few LTL's are dispatched..., as recited in Benda.



As per Claim 2, Que teaches: The method of claim 1, 
wherein the one or more pallet characteristics include a pallet weight and a pallet size. (in at least [0040] characteristics of the boxes include dimensions of each box, weight of each box)

As per Claim 3, Que teaches:  The method of claim 1, 
wherein the rules for loading pallets on the vehicle include a rule that specifies a total weight of pallets to be loaded on the vehicle. (in at least [0038] obtained characteristics include dimensions of the containers, a weight limit on goods loaded into the container [0060] While LD 516 would fit into the third container, the combined weight of LDs 515 and 516 would exceed the practical constraint of the container's maximum weight limit)


As per Claim 4, Que teaches: The method of claim 1, 
wherein the rules for loading pallets on the vehicle include a rule that specifies a maximum height of pallets to be loaded on the vehicle. (in at least [0031] basic constraints that may apply to boxes or containers include orthogonal packing (not packing boxes at an angle), no overlapping (boxes cannot occupy the same region of the container), and container dimension limits (boxes cannot extend outside the container when packed)...practical constraints that may apply to boxes or containers include whether boxes may be rotated (and in which directions) for packing, how high boxes may be stacked )


As per Claim 5, Que teaches: The method of claim 1, 
wherein the rules for loading pallets on the vehicle include a rule that specifies that a total weight of pallets to be loaded on a left side of the vehicle is to be substantially similar to a total weight of pallets to be loaded on a right side of the vehicle. (in at least [0031] limitations on box arrangement, weight limits for containers, and ensuring that the center of gravity of packed boxes is close to the center of a container for safety reasons.)


As per Claim 6
wherein the rules for loading pallets on the vehicle include a rule that specifies two or more zones for the vehicle, with at least two of the zones being associated with different total weights of pallets to be loaded in the respective zone. (in at least [0061] a further practical constraint may be applied, resulting in a rearrangement of LDs within one or more containers 502 to generate packing solution 542. In this example, the practical constraint is ensuring that the center of gravity of packed boxes is close to the center of a container. In the second container, the combined weight of boxes in LD 522 is greater than the combined weight of either LD 513 or 514, so the LDs have been rearranged to position LD 522 between LDs 513 and 514.)

As per Claim 7, Que teaches: The method of claim 1, 
wherein the rules for loading pallets on the vehicle include a rule that specifies that adjacent pallets to be loaded on the vehicle are to have substantially similar heights. (in a least [0054] FIG. 4 depicts a sample arrangement 400 of boxes 401-407 within a layer. Boxes 401 and 403 do not extend the full height of the layer, leaving empty space 410. )


As per Claim 8, Que teaches: The method of claim 1, wherein evaluating at least some of the candidate solutions includes 
determining, for each of the at least some of the candidate solutions, a respective solution cost, the solution cost representing an efficiency of the candidate solution with respect to loading the vehicle, wherein the selected candidate solution is selected based on its solution cost. (in at least [0063] The creation of LDs 510, 520, and 530 in step 206 and the assignment of LDs to containers in step 208 result in the packing solution 542 for the plurality of boxes and the set of containers obtained in steps 202 and 204, respectively. A measure of the packing efficiency of the packing solution 542 may be calculated based on a number of containers used in the packing solution (lower is better) and a packing efficiency for each container (higher is better).)  


As per Claim 9, Que teaches: The method of claim 8, wherein determining a solution cost for a candidate solution includes: 
(i) for each pallet to be included in the shipment, determining a pallet cost for loading the pallet on the vehicle according to its position and orientation defined in the candidate solution; and (in at least [0001] The higher the packing efficiency, the smaller the number of containers required, resulting in higher efficiency and lower cost in the shipment of cargo. [0028] Candidate layer descriptors are evaluated for packing efficiency (or packing percentage) and candidate layers having higher packing efficiency are selected. [0035] each box assigned to a container has been assigned a position within the container according to the position of its layer and its position within the layer, the creation of the ordered list of box loading instructions disassociates the boxes from their layers. Boxes are not necessarily loaded layer-by-layer, as in some embodiments the layers are arranged from side-to-side or bottom-to-top in the container. [0044] each box, the ordered list of box loading instructions includes a box identifier, an orientation of the box, and a location of the box in the container. The orientation of the box may be expressed as a height, width, and depth of the box, once loaded. The location of the box in the container may be expressed as an X/Y/Z position of a designated corner of the box in the container, once loaded.)
(ii) aggregating the pallet costs.  (in at least [0030] to select layer thicknesses, allowing compact packing of each layer, which increases the overall efficiency [0032] The shipping consolidation server 102 combines boxes having the same destination from multiple orders to produce a consolidated list 104 of boxes having a common destination. The shipping consolidation server 102 sends the consolidated list 104 to a box allocation server 106.)


As per Claim 10, Que teaches: The method of claim 1, wherein loading the second pallet on the vehicle ... (in at least [0043] the plurality of boxes are loaded into their assigned containers in the subset of containers, according to the optimized assignment of LDs to containers. For each container in the subset, an ordered list of box loading instructions is generated. The list is ordered from a first box to be loaded into the container to a last box to be loaded into the container. The list is generated based on the location of each box's layer within the container and the location and orientation of the box within its layer's optimized single-layer arrangement.)

Although implied, Que does not expressly disclose the following limitations, which however, are taught by Williams,

...is performed by a pallet mover that receives the second pallet from the automated storage and retrieval system (in at least [0057] As with parcel orders, when an LTL order is released, if any products for that order are stored in ASRS 62, manufacturing control system 400 will preferably automatically discharge those products from ASRS 62 (e.g., by sending directions to ASRS system 420, via controls director 470, to move the products from internal storage to distribution conveyor 78). After the order is released, shipping labels are also applied to the ordered products. [0058] for both parcel shipments and LTL shipments, products from ASRS 62, products coming directly from the external product docks, and products coming directly from assembly unit 42 are all transported through labeling stations for products 65 on the way to LTL unit 64 or parcel unit 66.  [0064] the loaded pallet may then be wrapped and then staged for retrieval by a forklift (block 726). When a forklift operator sees the staged pallet, the operator preferably utilizes a pallet scanner 109 to scan a shipping label or tracking label barcode (block 728) and, in response, manufacturing control system 400 may update status data and print a pallet label on printer 101 for the forklift operator to apply to the pallet to uniquely identify that pallet (block 730). The process of loading or building that particular pallet then ends (block 732). 

The reason and rationale to combine Que and Williams is the same as recited above.

As per Claim 11-20 for a computer system (see at least Que [0010]), respectively, substantially recite the subject matter of Claim 1-10 and are rejected based on the same reasoning and rationale.











Conclusion
Relevant prior art not relied upon:
Pankratov, US20200039765A1, An automated palletizer includes an automated package pick device capable of moving packages from a package deposit section to a pallet to form a pallet load from packages, a controller that is operably connected to the automated pick device, the controller having a pallet load generator configured to determine a pallet load structure of mixed packages, the pallet load generator being programmed so that it determines the load structure from mixed package layers overlaid over each other at least one of the mixed package layers being formed of stacks of mixed packages, top and bottom surfaces of the stacks corresponding to the at least one mixed package layer respectively forming top and bottom surfaces of the at least one mixed package layer that are substantially flat. The controller generates commands for the pick device to build the pallet load from the load structure determined by the pallet load generator.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

PO HAN MAX LEE whose telephone number is (571)272-3821.  The examiner can normally be reached on Mon-Thurs 8:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PO HAN MAX LEE/Examiner, Art Unit 3623         


/CHARLES GUILIANO/Primary Examiner, Art Unit 3623